Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152394                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 152394
                                                                     COA: 328415
                                                                     Wayne CC: 11-009212-FC
  NEIL ANTONIO DASGUPTA,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 4, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
           a0829
                                                                                Clerk